Citation Nr: 0835769	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active military service from June 1979 to 
June 1982.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for a 
rating higher than 10 percent for his pseudofolliculitis 
barbae.

The Board twice remanded this case to the RO for further 
development and consideration, initially in July 2003 and 
again in February 2005.

The Board subsequently issued a decision in November 2006 
denying the claim for a rating higher than 10 percent for the 
pseudofolliculitis barbae.  The Board also denied three 
additional claims the veteran had appealed, for service 
connection for seborrheic dermatitis and acne vulgaris - 
including secondary to his already service-connected 
pseudofolliculitis barbae, and determined the RO had not 
committed clear and unmistakable error (CUE) in a July 1999 
decision awarding an initial 10 percent rating for the 
pseudofolliculitis barbae.  The veteran appealed the Board's 
November 2006 decision to the United States Court of Appeals 
for Veterans Claims (Court).

In a March 2008 memorandum decision, the Court affirmed the 
Board's denials of the claims for service connection for acne 
vulgaris and seborrheic dermatitis, as well as the Board's 
determination that there was no CUE in the July 1999 
RO decision assigning an initial 10 percent rating for the 
pseudofolliculitis barbae.  So those claims are no longer at 
issue.  However, the Court vacated the portion of the Board's 
decision that had denied a rating higher than 10 percent for 
the pseudofolliculitis barbae and remanded this claim for 
further development and readjudication in compliance with 
directives specified.  The Court entered judgment in April 
2008.



In July 2008 the veteran submitted additional pertinent 
evidence to the Board and waived his right to have the RO 
initially consider it.  38 C.F.R. § 20.1304(c) (2007). This 
additional evidence includes a statement requesting to reopen 
his claims for service connection for seborrheic dermatitis 
and acne vulgaris.  To reopen these claims, which, as 
mentioned, the Board already denied in its prior November 
2006 decision (which the Court affirmed on appeal), this 
evidence must be new and material.  See 38 C.F.R. § 3.156 
(2007).  And despite the waiver, the RO must make this 
threshold preliminary determination, not the Board, to avoid 
potentially prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  So these claims are referred to the RO 
for appropriate development and reconsideration.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

There is one other preliminary point worth mentioning.  On 
August 12, 2008, the Board denied the veteran's motion to 
advance his case on the docket.

Before readjudicating the remaining claim at issue for a 
higher rating for the pseudofolliculitis barbae, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.


REMAND

The basis of the Court's March 2008 memorandum decision, 
vacating the Board's prior November 2006 decision denying a 
rating higher than 10 percent for the veteran's 
pseudofolliculitis barbae, is that the Board failed to 
provide an adequate statement of its reasons and bases for 
concluding the current level of severity of this condition is 
of primary importance, see Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), rather than also considering whether the 
rating for this condition should be "staged" to comply with 
the holding in a more recent precedent decision, 
Hart v. Mansfield, 21 Vet App 505 (2007), although issued 
after the Board's November 2006 decision.


That is to say, the Board must consider whether there have 
been times, since one year prior to the veteran filing his 
claim for a higher rating, when his pseudofolliculitis barbae 
has been more severe than at others.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007).

In making this important determination, the Court indicated 
the Board must address the veteran's arguments that his 
service-connected skin condition increased in severity 
between January 1999 and 2006 and that he experienced 
recurrent episodes of constant flare-ups.  He further argues 
that the Board failed to take into account evidence of deep 
inflamed nodules and pus-filled cysts, which he says affect 
40 percent or more of his face and neck.  The Court declined 
to address his remaining arguments, preferring, instead, to 
allow the Board an opportunity to initially address them when 
readjudicating the claim.  See Best v. Principi, 15 Vet. App. 
18, 20 (2001).

And, as mentioned, since receiving the case back from the 
Court, the veteran has submitted additional evidence in July 
2008, including additional private medical treatment records 
dated from 2004 through 2008, as a means of showing he is 
entitled to a higher rating for his pseudofolliculitis 
barbae.  He was last examined in November 2005, so almost 3 
years ago, to assess the severity of his pseudofolliculitis 
barbae.

The Court has held that when, as here, a veteran claims that 
a disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide another examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991). 

Also, the Court has held that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); 
see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), 
aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court").  
So to avoid potential piece meal adjudication of the 
veteran's appeal, keeping in mind that he also is in the 
process of trying to reopen his claims for service connection 
for seborrheic dermatitis and acne vulgaris on the basis of 
new and material evidence (conditions that he is alleging are 
secondary to his service-connected pseudofolliculitis 
barbae), the Board will remand this appeal for a current 
examination and then adjudicate the claim for a higher rating 
for the pseudofolliculitis barbae considering all applicable 
legal theories and precedents, including, as mentioned, Hart.

The RO/AMC should also undertake any other development and/or 
notification action deemed warranted prior to readjudicating 
the claim for a higher rating for the pseudofolliculitis 
barbae.  This includes providing the veteran additional 
notice compliant with the recent decision in Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and as outlined by the Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Obtain records from the Atlanta VA 
Medical Center and VA CBOC East Point, 
Georgia, concerning any evaluation and 
treatment the veteran has received for 
skin conditions since January 2006, and 
put these additional records in his claims 
file for consideration.

3.  Schedule the veteran for a VA 
dermatological examination to assess the 
severity of his service-connected 
pseudofolliculitis barbae.  The examiner 
should describe the area(s) of the body 
affected by this skin condition (and 
specifically this condition), to include 
the percentage of the entire body affected 
and the percentage of exposed area(s) 
affected.  The examiner must also 
specifically indicate whether the veteran 
has been prescribed systemic therapy such 
as corticosteroids or immunosuppressive 
drugs and their required duration in the 
past 12-month period.  If the veteran has 
any additional skin disorders other than 
the service-connected pseudofolliculitis 
barbae, but particularly acne vulgaris and 
seborrheic dermatitis, this should be so 
stated.  And, unless it is determined 
these conditions are proximately due to, 
the result of, or chronically aggravated 
by the service-connected 
pseudofolliculitis barbae, the examiner 
should try and quantify the percentage of 
the veteran's entire body affected and the 
percentage of exposed area(s) affected 
only by the pseudofolliculitis barbae.  
The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

4.  Then readjudicate the claim for a 
rating higher than 10 percent for the 
pseudofolliculitis barbae in light of the 
additional evidence.  This readjudication 
must include considering whether the 
veteran's rating for this condition should 
be "staged" under Hart v. Mansfield, 21 
Vet App 505 (2007).  If a higher rating is 
not granted to his satisfaction, send him 
a supplemental statement of the case 
(SSOC) and give him and his representative 
an opportunity to respond before returning 
the case to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

